DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karl (DE 102014213122 A1, all citations are provided from machine translation attached) in view of Sejalon (US 5991234 A).

Regarding claim 1, Karl teaches a method for determining a functional status of an ultrasonic sensor of an ultrasonic sensor device for a motor vehicle which is configured to emit an ultrasonic signal into an environment of the motor vehicle and/or to receive an echo signal of the ultrasonic signal. (Paragraph 31, Paragraph 22, Paragraph 16, lines 4-6, Fig.1)

Karl also teaches generating an electrical test signal, which is applied to the ultrasonic sensor (sound transducer). (Paragraph 7, Paragraph 43)

Karl also teaches wherein at least one electrical characteristic parameter of the ultrasonic sensor (sound transducer) affected by the electrical test signal is evaluated and as a function thereof a transfer function of the ultrasonic sensor is determined, which is compared with a reference transfer function and the functional state of the ultrasonic sensor is determined depending on the comparison. (Paragraph 7, Paragraph 10-Paragraph 11, Paragraph 43, Claim 1)
Karl does not explicitly teach wherein the electrical test signal differs from an excitation signal which generates an emitted ultrasonic signal.

Sejalon teaches wherein the electrical test signal differs in its signal properties from an excitation signal which generates an emitted ultrasonic signal. (Col.6, lines 30-47, Col.2, lines 41-47, Claim 1) Sejalon teaches “Specifically, the frequency of the excitation signal 50 is adjusted to the natural frequency by utilizing the ringdown characteristic of the transducer 44.  In order to determine the natural resonant frequency of the transducer 44, the ringdown of the transducer is monitored during a test/adjustment procedure in which a series of test excitation signals 50, each having a different frequency, are applied to the transducer.” Thus, Sejalon teaches wherein the electrical test signal (test excitation signals 50) differs in its signal properties (each having a different frequency) from an excitation signal (excitation signal 50) which generates an emitted ultrasonic signal. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate wherein the electrical test signal differs in its signal properties from an excitation signal which generates an emitted ultrasonic signal in order to match the current natural resonant frequency of the transducer and to optimize the performance of the sensor system.

Regarding claim 2, Karl teaches wherein the test signal is generated as a harmonic signal or as a step signal or as a pulse signal by a control device. (Paragraph 7, Paragraph 16, Paragraph 21, Paragraph 45, lines 5-7, Paragraph 6,)

Regarding claim 6, Karl teaches wherein the transfer function is determined at a resonance frequency of the ultrasonic sensor. (Paragraph 36, Fig.3b) The transmission function is defined implicitly by determining the output signal for a resonance frequency of the ultrasonic sensor, which is usually operated at its resonance. 

Regarding claim 7, Karl teaches wherein a multiplicity of transfer functions is determined at a multiplicity of acoustic frequencies, wherein the multiplicity of the acoustic frequencies is generated in a frequency band between +/- f around the resonance frequency. (Paragraph 36, Paragraph 19-20, Paragraph 11)

Regarding claim 8, Karl teaches wherein an electrical model of the ultrasonic sensor is generated with a multiplicity of electrical components wherein the electrical model electrically describes the mechanical ultrasonic sensor parameter values of the electrical model being characterized by the transfer function. (Paragraph 2, Paragraph 7)

Regarding claim 12, Karl teaches wherein the reference transfer function and/or parameter values of a reference ultrasonic sensor that produces the reference transfer function are stored on a storage medium of the ultrasonic sensor device for a multiplicity of potential functional states. (Paragraph 10, Paragraph 14, Paragraph 7, lines 3-4)

Regarding claim 13, Karl teaches wherein the method is implemented in a plurality of modes of operation of the motor vehicle, during a driven operation of the motor vehicle. (Paragraph 4)

Regarding claim 14, Karl teaches wherein the functional status of the ultrasonic sensor is determined inside the sensor. (Paragraph 10, Paragraph 4, lines 3-5, Paragraph 12, lines 3-4)

Regarding claim 15, Karl teaches wherein at least one ultrasonic signal is emitted and an echo signal is received in a first operating state of the ultrasonic sensor and a self- diagnosis of the ultrasonic sensor is performed by applying the electrical test signal in a second operating state, different from the first operating state, of the ultrasonic sensor. (Paragraph 4, Paragraph 2, Paragraph 7) Karl teaches that “the state of the sensors should be analyzed” and “it is desirable to determine the transducer characteristics”.
Regarding claim 19, Karl teaches an ultrasonic sensor device with at least one ultrasonic sensor for a motor vehicle. (Paragraph 31, Paragraph 22, Fig.1)

Karl also teaches a transmitting device for transmitting ultrasonic signals. (Paragraph 31, Paragraph 2, lines 10-11, Claim 11, Fig.1)

Karl also teaches a receiving device for receiving an echo signal of the ultrasonic signals. (Paragraph 31, Paragraph 2, lines 10-11, Claim 11, Fig.1”)

Karl also teaches a control device of the ultrasonic sensor which is to configured implement a method according to claim 1. (Paragraph 1, Paragraph 16, lines 6-8, Paragraph 7, Paragraph 16, Paragraph 21)

Regarding claim 20, Karl teaches a motor vehicle having an ultrasonic sensor device according to Claim 14. (Paragraph 10, Paragraph 31, Paragraph 2, Paragraph 22, Paragraph 4, lines 3-5, Paragraph 12, lines 3-4, Fig.1)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Sejalon as applied to claim 1, and in further view of Fujimoto (US 20070107516 A1).

Regarding claim 3, Karl teaches wherein the transfer function is determined as a function of a characteristic property. (Paragraph 45, Claim 1, Claim 10)

 Karl does not explicitly teach impedance frequency.

Fujimoto teaches impedance frequency. (Paragraph 43, Fig.3) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate impedance frequency as taught by Fujimoto in order to measure of the overall opposition of a circuit to current and frequency of the received signal. 

Regarding claim 4, Karl teaches wherein the response is determined as a function of an injected current as an electrical test signal of a measured voltage which is dependent thereon as an electrical characteristic parameter and of a phase angle difference of the injected current relative to the measured voltage, which is implemented as an electrical characteristic parameter. (Abstract, Paragraph 6, Paragraph 45, lines 7-10, Paragraph 11, Paragraph 20, Claim 4) 

Karl does not explicitly teach impedance frequency.

Fujimoto teaches impedance frequency. (Paragraph 43, Fig.3) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate impedance frequency as taught by Fujimoto in order to measure of the overall opposition of a circuit to current and frequency of the received signal. 

Regarding claim 5, Karl teaches wherein the response is determined as a function of an injected voltage as an electrical test signal, of a measured current which is dependent thereon as an electrical characteristic parameter, and of a phase angle difference of the injected voltage relative to the measured current, which is implemented as an electrical characteristic parameter. (Abstract, Paragraph 6, Paragraph 45, lines 7-10, Paragraph 11, Paragraph 20, Claim.4) 

Karl does not explicitly teach impedance frequency.

Fujimoto teaches impedance frequency. (Paragraph 43, Fig.3) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate impedance frequency as taught by Fujimoto in order to measure of the overall opposition of a circuit to current and frequency of the received signal. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Sejalon as applied to claim 1, and in further view of Jurzitza (US 9423291 B2).

Regarding claim 9, Karl teaches an electrical model of the ultrasonic sensor and/or the reference ultrasonic (Paragraph 2, lines 8-11, 22-23, Claim 1-Claim 2) but does not explicitly teach a first capacitor a second capacitor separate to the first capacitor, an inductor and an ohmic resistor, the second capacitor, the inductor and the ohmic resistor being connected in series and the first capacitor being connected in parallel with the series circuit.

Jurzitza teaches a first capacitor a second capacitor separate to the first capacitor, an inductor and an ohmic resistor, the second capacitor, the inductor and the ohmic resistor being connected in series and the first capacitor being connected in parallel with the series circuit. (Fig.1, Col.1, lines 52-55, Col.1, lines 63-67) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate a first capacitor a second capacitor separate to the first capacitor, an inductor and an ohmic resistor, the second capacitor, the inductor and the ohmic resistor being connected in series and the first capacitor being connected in parallel with the series circuit as taught by Jurzitza in order to generate the actual vibration and the current into the converter capacitance and generate voltage. 

Regarding claim 10, Karl teaches an ultrasonic sensor and a mechanical compliance of a diaphragm of the ultrasonic sensor (Paragraph 2, lines 8-11, 22-23, Claim 1-Claim 2, Fig.1, 20) but does not explicitly teach wherein a physical capacitance of the ultrasonic sensor is described by the first capacitor, a mechanical compliance of a diaphragm of the ultrasonic sensor by means of the second capacitor, a moving mass of the diaphragm by the 3inductor and a damping of the ultrasonic signal by means of the ohmic resistance.

Jurzitza teaches a first capacitor, a second capacitor, an inductor and an ohmic resistor. (Fig.1, Col.1, lines 52-55, Col.1, lines 63-67) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate a first capacitor, a second capacitor, an inductor and an ohmic resistor as taught by Jurzitza in order to generate the actual vibration and the current into the converter capacitance and generate voltage. 

Regarding claim 11, Karl teaches an ultrasonic sensor, transfer function and parameter values in the form of a model (Paragraph 2, lines 8-11, 22-23, Paragraph 7, Claim 1-Claim 2, Claim 10. Fig.1, 20, Fig.3b-Fig.5) but doesn’t explicitly teach wherein relevant parameter values of the first capacitor, the second capacitor, the inductor and of the ohmic resistance of the ultrasonic sensor are determined by means of a parameter value fitting, in particular by means of a numerical optimization, in such a way that by using these adjusted parameter values the transfer function is obtained in the form of a model.  

Jurzitza teaches a first capacitor, a second capacitor, an inductor and an ohmic resistor and determining these parameters by means of a parameter value fitting, in particular by means of a numerical optimization, in such a way that by using these adjusted parameter values the transfer function is obtained in the form of a model. (Fig.1, Col.1, lines 52-55, Col.1, lines 63-67, Col.3, lines 10-46, Claim 1) Jurzitza discloses a form of numerical optimization by calculating the parameter value of the first and second compositor, inductor and ohmic resistance. Karl discloses a transfer function that is obtained in the form of a model. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate a first capacitor, a second capacitor, an inductor and an ohmic resistor and determining these parameters by means of a parameter value fitting, in particular by means of a numerical optimization, in such a way that by using these adjusted parameter values the transfer function is obtained in the form of a model as taught by Jurzitza in order to generate the actual vibration and the current into the converter capacitance and generate voltage. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Sejalon as applied to claim 1, and in further view of Hassler (EP 0004626 B1, all citations are provided from machine translation attached).

Regarding claim 17, Karl teaches test signals (Paragraph 2, line 19, Paragraph 7, lines 9-10) but does not explicitly teach wherein an amplitude of the test signal is smaller than an amplitude of the excitation signal.

Hassler teaches wherein an amplitude of a different signal is smaller than an amplitude of the excitation signal. (Page.2, Paragraph 7) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate wherein an amplitude of a different signal is smaller than an amplitude of the excitation signal as taught by Hassler in order to excite the transmitted ultrasonic vibration.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Sejalon as applied to claim 1, and in further view of Krishnan (US 20150170662 A1).

Regarding claim 18, Karl does not explicitly teach wherein a bandwidth of the test signal is greater than a bandwidth of the excitation signal.

Krishnan teaches wherein a bandwidth of the test signal is greater than a bandwidth of the excitation signal. (Paragraph 6, lines 21-26) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Karl to incorporate wherein a bandwidth of the test signal is greater than a bandwidth of the excitation signal as taught by Krishnan in order to improve the quality of signal reconstruction, intelligibility, and naturalness.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 

Regarding applicants arguments to claim 1, applicant states “Sejalon fails to teach that test signals and an excitation signal have different signal properties, because the adjusted excitation signal would have the same natural frequency as the test signals”. Examiner respectfully disagrees, Sejalon teaches “Specifically, the frequency of the excitation signal 50 is adjusted to the natural frequency by utilizing the ringdown characteristic of the transducer 44. In order to determine the natural resonant frequency of the transducer 44, the ringdown of the transducer is monitored during a test/adjustment procedure in which a series of test excitation signals 50, each having a different frequency, are applied to the transducer.” (Col.6, lines 34-41) Sejalon explicitly states that a series of test excitation signals 50, each having a different frequency (signal properties), are applied to the transducer and therefore the frequency at this point is different than that of the excitation signal 50. Although Sejalon does teach adjusting the frequency of the excitation signal 50 to match the current natural resonant frequency, at the current point pointed out by examiner the test excitation signals 50 has a different frequency than that of the excitation signal 50, thus the test signals (test excitation signals 50) and an excitation signal (excitation signals 50) have different signal properties (frequency).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645